Concurring Opinion by
Judge Crumlish, Jr. :
While I agree with the final result in this case, I think it should be stressed that our holding must be limited to the narrow and unique factual situation that this case presents and that we do not wish to emasculate the distinction between final and preliminary injunctions. As stated by the majority, a preliminary injunction requires a balancing of the possible harm resulting to the defendant from the issuance of an injunction against the harm to the plaintiff were the injunction to be denied; the irreparable harm to the plaintiff if the injunction is not issued; and a clear right in the plaintiff to the relief sought. Here, the legal standards for a final injunction were met because a full and exhaustive hearing was, of necessity, required by the court below in its consideration of the factors enumerated above to resolve the question of whether the strike should be prohibited pursuant to Section 1003 of PERA.